DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2018 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 2/8/2021 is acknowledged.

Response to Amendment
The Amendment filed 2/8/2021 has been entered.  Claims 18-20 drawn to non-elected Invention II are cancelled; claims 1-17 remain pending in the Application.

Claim Objections
Claim 2 is objected to because of the following informalities:  
the comma after “comprising” in line 1 should be a colon “:” to remain consistent with the other claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the frustoconical surface” which lacks antecedence.
Claim 11 recites “the excavator” in line 3 which lacks antecedence.  Is this further defining the “piece of equipment” established in line 2?
Claim 12 recites the steps “extending a ram…” and “aligning the first pulley…”.  How are these steps different than the step of “moving the cable puller…” in claim 10?  Are these steps further defining the “moving” step of claim 10?
Claim 14 recites the step “fracturing an un-fractured portion of the cable…”.  Is this supposed to recite fracturing the tubing?
Claims 15 and 16 recite the step “lowering the cable puller…”.  How is this step different than the step of ““placing the cable puller…” in claim 10?  Are these steps further defining the “placing” step of claim 10?
Claim 15 recites the step “tilting the cable puller”.  How is this step different than the step of “moving the cable puller” in claim 10?  Is this further defining the “moving” step of claim 10?
Claim 16 recites steps “extending a ram…” and “aligning the first pulley…”.  How are these steps different than the step of “moving the cable puller…” in claim 10?  Are these steps further defining the “moving” step of claim 10?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US 6494437) in view of Tjader (US 20130156505).
Regarding these claims Boyer teaches:
1. A method of engaging underground tubing comprising: 
lowering an arm (18) into a drawing pit below ground level, the arm having an arm mount (through which pins 20a and 20b are inserted; Figs 1&2) and a ram (hydraulic cylinder clearly seen in Fig 7); 

pulling a cable (16) with a winch (10) of the cable puller over the first pulley so the first pulley rotates (Fig 6) while the arm and frame remain substantially stationary in the drawing pit (as seen in Fig 7).  
2. The method of claim 1 comprising, 
selecting the first pulley rather than a second pulley (36a) of the cable puller to align the first pulley with the underground tubing (Fig 7), the second pulley being disposed vertically above or below the first pulley (as seen in Fig 6).  
5. The method of claim 1, comprising: 
wherein the first pulley redirects the cable toward the winch during the pulling (clearly seen in Fig 6).  
 
10. A method of engaging underground tubing comprising: 
placing a cable puller (as seen in Fig 6) into a drawing pit below ground level (clearly seen in Fig 7); 
moving the cable puller to align a first pulley (36b) of the cable puller with an underground tubing (pipe as seen in Fig 7) extending toward the drawing pit, the first pulley being located below ground level (all clearly seen in Fig 7; 4:43-65); and 
pulling a cable (16) with a winch (10) of the cable puller over the first pulley so the first pulley rotates (Fig 6).  
11. The method of claim 10, comprising: 
attaching the cable puller to an arm (18) of a piece of equipment (40a); 
connecting a hydraulic line (at 24a and 24b) between the excavator and the winch (clearly seen in Figs 1-4); 
rotating a spool (as seen in Figs 1-3) of the winch under hydraulic power via liquid in the hydraulic line to pull the cable (2:1-10).  
12. The method of claim 10 comprising: 
attaching the cable puller to an arm (18) of an excavator (40a); 
extending a ram of the arm to pivot a frame of the cable puller about an axis (clearly seen in Fig 7); 
aligning the first pulley generally in line with the underground tubing as a result of the extending (clearly seen in Fig 7; 4:43-65).  
15. The method of claim 10 comprising: 

tilting the cable puller about an axis while the cable puller is below ground level (clearly seen in Fig 7), 
wherein during the pulling the arm remains substantially stationary to hold the cable puller in a fixed position relative to the underground tubing (clearly seen in Fig 7).  
16. The method of claim 10 comprising: 
attaching the cable puller to an arm (18) of an excavator (40a); 
connecting a hydraulic line (at 24a and 24b) between the excavator and the winch (Figs 1-4); 
lowering the cable puller below ground level with the arm extending a ram of the arm to pivot a frame of the cable puller about an axis (clearly seen in Fig 7); 
aligning the first pulley generally in line with the underground tubing as a result of the extending (clearly seen in Fig 7; 4:43-65); and 
rotating a spool (as seen in Figs 1-3) of the winch under hydraulic power via liquid in the hydraulic line to pull the cable during the pulling (2:1-10).  
17. The method of claim 10 comprising: 
rotating a spool (as seen in Figs 1-3) of the winch and the first pulley in the drawing pit below ground level during the pulling step (clearly seen in Figs 6 and 7).

	Boyer does not explicitly teach:
1. a first splitting wedge attached to the cable is drawn through the underground tubing to split a portion of the underground tubing.  
5. The method of claim 1, comprising: 
disposing a deflector plate between the first pulley and the underground tubing during the pulling, 
wherein the deflector plate is configured to deflect underground tubing pulled toward the first pulley in a direction away from the first pulley during the pulling.  
6. The method of claim 1, comprising: 
pulling the cable through a first aperture defined by a deflector plate mounted to the frame; 
drawing an un-fractured portion of the underground tubing toward the deflector plate; 
engaging the un-fractured portion against a second splitting wedge adjacent the deflector plate, the second splitting wedge fracturing the un-fractured portion as the un-fractured portion moves toward the first pulley.  
7. The method of claim 1, comprising: 
drawing an un-fractured portion of the underground tubing toward the first pulley; 

8. The method of claim 7, 
wherein the second splitting wedge includes a wedge body defining a cable bore and a surface that extends from a first end having a first dimension to a second end having a second dimension less than the first dimension so the surface tapers toward the second end, 
wherein the second end points away from the first pulley during the drawing.  

10. a first splitting wedge attached to the cable is drawn through the underground tubing to split a portion of the underground tubing.  
13. The method of claim 10 comprising: 
placing a deflector plate between the underground tubing and the first pulley; and 
drawing the underground tubing so that it engages the deflector plate and is directed away from the first pulley during the pulling.  
14. The method of claim 13 comprising: 
engaging the underground tubing against a second splitting wedge adjacent the deflector plate; and 
fracturing an un-fractured portion of the cable as the cable is drawn toward the first pulley.  

Tjader teaches that it is well known to provide methods of engaging underground tubing comprising providing a cable (102) to which a first splitting wedge (104) is attached, drawing the cable through an underground tugging to split a portion of the tubing (508; Fig 5), disposing a deflector plate (150) on the apparatus, wherein the deflector plate is configured to deflect tubing which is pulled during the drawing step (¶ [0019]), the deflector plate defining an aperture (154) through which the cable is pulled (Fig 2; ¶ [0024]), a second splitting wedge (140) adjacent the deflector plate fracturing un-fractured portions of the tubing (¶¶ [0019-24]), the second splitting wedge including a wedge body defining a cable bore (146) and a surface that extends from a first end having a dimension larger than a dimension on the second end so the surface tapers towards the second end (clearly seen in Fig 3).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method/device of Boyer to incorporate the teachings of Tjader and .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Tjader and Boyer (US 5626442).
Regarding these claims Boyer in view of Tjader teaches each and every limitation of claim 2 as noted above, and continues to teach:
3. disposing a deflector plate between the winch and the underground tubing (as described above with respect to Boyer in view of Tjader), the deflector plate including a first aperture aligned with the first pulley.
4.wherein the first pulley and the second pulley are disposed between the deflector plate and the winch (as described above with respect to Boyer in view of Tjader),  
wherein the first pulley and the second pulley are rotatably mounted to the frame of the cable puller in a substantially horizontal orientation when the winch is pulling the cable (clearly seen in Figs 6&7 of Boyer the axes of rotation, defined by pins 37a and 37b, are substantially horizontal when in the pulling position as seen in Fig 7).  

but does not explicitly teach:
3. The method of claim 2, comprising: 
a second aperture aligned with the second pulley, each of the first aperture and the second aperture configured to accommodate the cable.  

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Tjader and Randa et al. (US 20150198279).
Regarding this claim Boyer in view of Tjader teaches each and every limitation of claim 8 as noted above, and Tjader teaches the second splitting wedge is immovably joined with the frame (via deflector plate 150, the splitting wedge is mounted within aperture 154), but does not explicitly teach:
9. The method of claim 8, 
wherein the second splitting wedge includes a floating wedge body that engages the frustoconical surface and the un-fractured portion during the drawing to fracture the un-fractured portion as the cable is drawn toward the first pulley. 

Randa teaches that it is well known in the art to provide pipe splitting wedges which include a floating wedge body (18) that engages a frustoconical surface (24) and a tubing which has not fractured.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method/device of Boyer in view of Tjader to incorporate the teachings of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Schosek and Roessler are cited as teaching similar attachments for equipment such as excavators; Tjader ‘225 is cited as showing a “floating wedge body” tubing splitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723